Citation Nr: 1606600	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral sensorineural hearing loss, for the period from November 22, 2004 through January 8, 2006, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss, for the period from January 9, 2006 through May 31, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss, from June 1, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial, zero percent (noncompensable) rating for bilateral sensorineural hearing loss, effective November 22, 2005.  In January 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.  In a March 2010 rating decision, the RO increased the rating for bilateral sensorineural hearing loss to 20 percent, effective June 1, 2009.

Because the Veteran disagreed with the initial rating assigned following the award of service connection for bilateral sensorineural hearing loss, the Board characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher rating during the pendency of the appeal of 20 percent, inasmuch as higher ratings for this disability were available, both before and after June 1, 2009, and the Veteran was presumed to seek the maximum available benefit for a disability, the Board characterized the appeal as encompassing the matter of the Veteran's entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss, from June 1, 2009.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2011, April 2012, and October 2013, the Board remanded the matters then on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ on each occasion continued to deny the claims (as reflected in December 2011, February 2013, and February 2014 supplemental SOCs (SSOCs)) and returned these matters to the Board for further appellate consideration.

In March 2015, the Board granted an initial, 10 percent rating for the Veteran's service-connected bilateral sensorineural hearing loss from November 22, 2004 through January 8, 2006, but denied a compensable rating during the period from January 9, 2006 through May 31, 2009, as well as a rating in excess of 20 percent, from June 1, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted the parties' joint motion for partial remand (Joint Motion), vacating those portions of the March 2015 decision in which the Board denied an initial rating in excess of 10 percent for bilateral sensorineural hearing loss, during the period from November 22, 2004 through January 8, 2006; denied a compensable rating during the period from January 9, 2006 through May 31, 2009; and denied a rating in excess of 20 percent, from June 1, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




REMAND

In light of points raised in the Joint Motion, and review of the electronic claims file, the Board finds that further action on the matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran also may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

In the Joint Motion filed with the Court in this case, the parties to the appeal (the Veteran, through an attorney, and the Secretary, through an attorney with VA's  Office of General Counsel) agreed that the Board's March 2015 decision should be vacated and remanded, to the extent described previously, because the Board failed to provide adequate reasons and bases for its determination that referral for an extra-schedular evaluation was not warranted.

In support of the Joint Motion, the parties cited the Board's failure to discuss a June 2009 VA examination for hearing loss and tinnitus that included an assertion that the conditions produced "[s]ignificant effects" on the Veteran's occupation, with the disability's impact listed as including "Memory loss; Decreased concentration; Inappropriate behavior; Poor social interactions; Difficulty following instructions; Hearing difficulty."  The parties agreed that the Board had impermissibly limited its consideration to one factor listed in the regulation (i.e., marked interference with employment), and that the Board should have addressed the relevance of Johnson, inasmuch as the Veteran is also service-connected for tinnitus, which he had indicated made it "hard to understand conversation, [and] keeps [him] from sleep."

Although the above-cited evidence appears to raise a question as to whether any higher rating for the Veteran's bilateral sensorineural hearing loss, on an extra-schedular basis, is warranted-and whether an extra-schedular rating is warranted based upon the combined effects of the Veteran's service-connected hearing loss and tinnitus-the AOJ has not substantively considered the question; in particular, with respect to the application of Johnson.  Hence, a remand of this matter for AOJ consideration, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).  

However, prior to such consideration, the Board finds that further development of these matters is required.

As noted by the parties in the Joint Motion, the June 2009 VA examination includes an "assertion" that the Veteran's hearing loss and tinnitus have impacts that include memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty.  However, it is not entirely clear whether the assertion in the report of that examination was in the nature of a medical opinion, offered by the examiner, or whether it was a recitation of alleged effects, as reported by the Veteran.

Significantly, relevant to some of the reported effects, the evidence reflects that the Veteran has been diagnosed with psychiatric disorders (specifically, depressive disorder, not otherwise specified; anxious disorder, not otherwise specified; and adjustment disorder with mixed anxiety and depressed mood); that he has reported a long history of sleep problems dating back to childhood; that a home sleep study in May 2010 was indicative of mild obstructive sleep apnea; and that he has been found to suffer from "unspecified" insomnia.  See, e.g., VA treatment records dated in February 2010, June 2010, and January 2012.

Accordingly, the Veteran's claims file should be forwarded to the VA examiner who evaluated the Veteran in June 2009 for an addendum opinion.  Only if the June 2009 examiner is unavailable, or a new examination is deemed necessary, should a new examination should be scheduled.

If another examination is scheduled, the Veteran is hereby advised that failure to report for any scheduled examinations, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Gulf Coast Veterans Health Care System (HCS) were last associated with the Veteran's claims file on March 4, 2015.  Hence, more recent medical records from that VAHCS may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted VAHCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since March 4, 2015.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the matters on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records from Dr. Irving, who reportedly is the Veteran's private primary care provider.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.



Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the VA Gulf Coast Veterans HCS since March 4, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from Dr. Irving, who reportedly is the Veteran's private primary care provider.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Dr. Irving-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the June 2009 VA examiner provide an addendum opinion.

If the June 2009 VA examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an addendum opinion, from an appropriate medical professional,  based on claims file review, if possible.  Only arrange for the Veteran to undergo VA examination, by an appropriate examiner, if deemed medically necessary in the judgment of the medical professional designated to provide the addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should discussion of the Veteran's documented medical history and assertions.

The examiner should clarify whether the notation in the June 2009 VA examination report-to the effect that the Veteran's hearing loss and tinnitus had impacts that included memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty-was in the nature of a medical opinion, offered by the examiner, or whether it was a recitation of alleged effects, as reported by the Veteran.

The examiner should then offer a clear opinion with regard to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each of listed effects (memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty), and the Veteran's reported difficulty understanding conversation, and sleep trouble, is attributable to the Veteran's service-connected bilateral sensorineural hearing loss and/or tinnitus.

In so doing, the examiner should discuss the medical significance, if any, of the fact that the Veteran has been diagnosed with psychiatric disorders (specifically, depressive disorder, not otherwise specified; anxious disorder, not otherwise specified; and adjustment disorder with mixed anxiety and depressed mood); that he has reported a long history of sleep problems dating back to childhood; that a home sleep study in May 2010 was indicative of mild sleep apnea; and that he has been found to suffer from "unspecified" insomnia.

If consultation with any other examiner(s) (such as a psychologist, psychiatrist, and/or neurologist) is necessary, that should be accomplished.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, accomplish any additional notification and/or development action deemed appropriate for the matters on appeal, to include referral of the Veteran's claims to the Director of VA's Compensation Service for extra-schedular consideration, to include on the basis of the combined effect of the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus, pursuant to Johnson.

7.  After completing the above, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.  In so doing, consider whether the Veteran is entitled to a higher evaluation for any period pertinent to this appeal, to include on the basis of the combined effect of the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus, pursuant to Johnson.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

